Citation Nr: 1229625	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-24 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee strain and bilateral pes planus disabilities. 

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral knee strain and bilateral pes planus disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1962 to March 1970, including service in Vietnam.  His decorations include the Purple Heart medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned at the RO in August 2009.  A copy of that hearing transcript has been associated with the claims file.  In May 2010, the Board remanded the claims for further development.  

In November 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  In December 2011 and July 2012, additional evidence was associated with the claims file accompanied by a written waiver of agency of original jurisdiction (AOJ) consideration of that evidence.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was first manifested many years after the Veteran's service and has not been medically related to an incident of his active service or to his service-connected bilateral knee strain or bilateral pes planus.

2.  Bilateral hip osteoarthritis was first manifested many years after the Veteran's service and has not been medically related to an incident of his active service or to his service-connected bilateral knee strain or bilateral pes planus.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not incurred or aggravated in the Veteran's active duty service, and cannot be presumed to be so; nor is it proximately due to, or the result of, his service-connected bilateral knee strain or bilateral pes planus.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Bilateral hip osteoarthritis was not incurred or aggravated in the Veteran's active duty service, and cannot be presumed to be so; nor is it proximately due to, or the result of, his service-connected bilateral knee strain or bilateral pes planus.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for low back and bilateral hip disabilities, to include as secondary to service-connected bilateral knee strain and bilateral pes planus.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

In correspondence dated in February 2006, the AOJ provided notice to the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the notice informed the Veteran of the information and evidence necessary to substantiate his claim for service connection and the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  Additionally, a March 2006 notice informed the Veteran of the information and evidence that governs the assignment of disability ratings and effective dates.  Thus, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been obtained and associated with the claims file.  All identified and available post-service treatment records have been secured, and the Veteran has not notified VA of any further evidence to be obtained on his behalf.  In May 2010, the Board remanded the claims to obtain private chiropractic treatment records identified by the Veteran in the April 2007 notice of disagreement and August 2009 hearing testimony and to provide him with a VA examination.  In September 2010, the AOJ advised the Veteran to send the identified private records or provide a medical authorization should he require VA's assistance in obtaining them.  The Veteran did not respond to either request.  As such, the Board finds the Veteran has not adequately identified the custodian holding the records or provided an authorization as required by 38 C.F.R. § 3.159(c)(1)(i), and any additional effort to search for these records is not necessary.  It has been held in this regard that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran was provided with an examination with respect to his claim in August 2010.  Additionally, in January 2012, VA obtained an expert medical opinion addressing the etiology of the Veteran's back and hip disabilities that was detailed in nature and was supported by an adequate rationale.  Any defects in the August 2010 examination are harmless, given that VA thereafter obtained a thorough and adequately supported expert opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As the AOJ attempted to obtain private treatment records and an adequate opinion addressing the Veteran's claim is of record, the Board concludes that there has been substantial compliance with the Board's May 2010 remand directives.  As such, no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the duty to assist has also been fulfilled.

Service Connection 

The Veteran seeks service connection for disabilities of the low back and bilateral hips.  Over the course of the appeal, the Veteran has put forth several theories of entitlement to service connection for these disabilities.  In his initial June 2006 claim, he contended that the disabilities are a result of shell fragment wounds sustained to the right anterior chest wall and left shoulder while picking up supplies in Vietnam in June 1968.  He later testified that the impact of that blast knocked his feet from underneath him and slammed his body onto the ground, resulting in an injury to his back and hips.   In his April 2007 notice of disagreement and August 2009 testimony, he argued that secondary service connection was warranted because his service-connected knee and/or pes planus disabilities had altered his ambulation and caused his current low back and bilateral hip disabilities.  Because the outcome as to both issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (such as arthritis) manifested itself to a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  
38 U.S.C.A. § 1111. 

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d). 

However, the Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation). 
During the course of this appeal, the regulation pertinent to secondary service connection claims was amended.  Specifically, effective October 10, 2006, a new paragraph concerning aggravation was added to 38 C.F.R. § 3.310, which states in part that, "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation."  38 C.F.R. § 3.310(b) (effective October 10, 2006).  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Direct and Presumptive Service Connection

The Board initially notes that the Veteran's February 1962 active duty entrance examination demonstrates that the Veteran's low back was clinically normal.  As such, the Board finds that the presumption of soundness applies with regard to the Veteran's low back.  In light of a May 1962 service treatment record documenting a "back injury with recurrent pain since 1959," however, the Board has considered whether there is clear and unmistakable evidence of record demonstrating that the Veteran's low back disability existed prior to service.  Significantly, in a January 2012 opinion, after a review of the Veteran's claims folder, A.D., M.D., the Chief of the Orthopedics at the New Orleans VA Medical Center, opined that the Veteran's low back disability did not pre-exist service, as there was no evidence of any treatment of back problems between 1959 and 1962 and no evidence of back pathology on the entrance examination.  Nor has the Veteran otherwise testified to having had a low back disability prior to his entrance into service.  Thus, the Board finds that the presumption of soundness is not rebutted in this case, and the Veteran is presumed not to have had a low back disability upon his entrance into service.  
38 U.S.C.A. § 1111. 
In this case, it is undisputed that the Veteran now has degenerative disc disease of the lumbar spine and bilateral hip osteoarthritis, as evidenced by the August 2010 VA examination report.  The first element of service connection is therefore satisfied.

Concerning element (2), in-service incurrence of disease or injury, the Board will separately discuss disease and injury. 

With respect to in-service disease, while service treatment records reveal that the Veteran sought treatment for back pain in May, July, and September 1962, there is no indication of degenerative disc disease of the lumbar spine and bilateral hip osteoarthritis during the Veteran's period of active duty, to include on separation examination in February 1970.  Subsequent National Guard examinations conducted in February 1984 and November 1987 are similarly negative for any evidence of low back and bilateral hip disabilities.  Instead, diagnoses of degenerative disc disease of the lumbar spine and bilateral hip osteoarthritis are not demonstrated until 2010, 40 years after service and well beyond the period for presumptive service connection for arthritis.  See 38 C.F.R. §§ 3.307, 3.309. 

As for in-service injury, receipt of the Purple Heart is indicated on the Veteran's DD Form 214.  Thus, the provisions of 38 U.S.C.A. § 1154(b) , discussed above, are accordingly applicable, and the second element of service connection is met to the extent that a low back and hip injury associated with combat is assumed. 

With respect to crucial final element, medical nexus, the record contains the report of the January 2012 VHA expert, Dr. A.D., who reviewed the Veteran's claims folder and opined that his current low back and hip disabilities were not the result of active service, to include the combat injury sustained therein.  In support of his opinion, Dr. A.D. referenced the lack of back complaints when the Veteran was treated following the incident, the Veteran's clinically normal back at the time of his February 1970 separation examination, and the Veteran's own report that his back problems did not begin until after he separated from active duty.  Regarding the Veteran's bilateral hip disability, Dr. A.D. also referenced the lack of hip complaints when the Veteran was treated following the incident, and further emphasized that the Veteran's current hip disability was commensurate with his chronological age.  

There is no competent medical evidence to the contrary.  In this regard, the Veteran is not competent to offer an opinion on the relationship between his current back and hip disabilities and in-service injury, a matter that requires medical expertise. Additionally, while the Veteran is competent to discuss his symptoms of back and hip pain as he has observed them over the years, the Board finds that his assertion of a continuity of back and hip symptomatology since service is not credible, as it is contradicted by the medical evidence of record demonstrating a lack of back and hip problems for decades following service as described above.  In this regard, while the Veteran claims that his February 1970, February 1984 and November 1987 service examinations were completed without his input or any physical examination, there is no evidence of record supportive of this assertion to rebut the presumption of regularity.  Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Secondary Service Connection

As noted in detail above, the medical evidence establishes that the Veteran carries current diagnoses of degenerative disc disease of the lumbar spine and bilateral hip osteoarthritis.  What remains to be established is whether these current disabilities were either caused by or aggravated by the Veteran's service-connected bilateral pes planus and bilateral knee strain.

After reviewing the Veteran's claims folder, Dr. A.D. opined in January 2012 that there was no causal relationship between the Veteran's low back and hip disorders and the service-connected bilateral knee and pes planus disabilities, nor was it at least as likely as not that the low back and hip disorders were aggravated beyond their normal progression by the knee and pes planus disabilities.  Dr. A.D. based his conclusion on the fact that the medical evidence of record failed to reveal any observance of an abnormal gait, which would be chronically present if either service-connected disability were causal in the low back and bilateral hip disabilities, to include on the basis of aggravation.  He further emphasized that the Veteran's low back and bilateral hip disabilities were commensurate with the Veteran's aging process.  He also noted that the Veteran's obesity further aggravated his symptomatology.  

There is no competent medical evidence to the contrary.  In so far as the Veteran's lay statements relate to his belief that a nexus exists, in light of the competent medical evidence against the claim, his statements which are not rooted in medical expertise are far less probative of the nexus issue. 

Based on a review of the entire record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt provision does not apply.  Service connection, whether direct, presumptive, or secondary, is not warranted for the Veteran's low back and bilateral hip disorders. 


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee strain and bilateral pes planus disabilities, is denied. 

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral knee strain and bilateral pes planus disabilities, is denied.




____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


